Citation Nr: 1735471	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-21 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for eye disability, to include as due to exposure to a herbicide agent or as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issue was previously remanded by the Board in July 2015 and December 2016.  For the reasons discussed below, the Board finds that the directives set forth in the July 2015 remand, with regard to service connection for an eye disability, were not substantially complied with, necessitating an additional remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal must be remanded again to obtain a supplemental VA opinion to ensure compliance with the Board's July 2015 remand directives.  In July 2015, the Board remanded the claim to the AOJ to obtain opinions from a medical professional. 

i.  Aggravation not Addressed

One opinion sought was whether it is at least as likely as not that the Veteran's claimed eye disorder "was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus."  

In compliance with the Board's directive, the Veteran underwent a VA eye examination and the examiner opined, in an October 2015 Disability Benefits Questionnaire (DBQ) that the Veteran's current eye disabilities were "not due to diabetes".  However, the examiner did not address whether the Veteran's eye disabilities were aggravated by his service-connected diabetes mellitus.  This was not compliant with the July 2015 remand directives.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since December 2016.

2.  The AOJ should inform the Veteran that if there is any outstanding evidence, he should submit such evidence.  The Veteran should be informed that if there is any competent evidence linking an eye disability to any incident of service, he must submit that evidence.

3.  In compliance with the Board's July 2015 remand, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that 1) any current eye disability had its onset in service or is otherwise medically related to service, to include notation of styes, fluctuations in visual acuity and treatment or exposure to herbicide therein; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.



4.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

